PD-1404-15
                         PD-1404-15                    COURT OF CRIMINAL APPEALS
                                                                       AUSTIN, TEXAS
                                                    Transmitted 10/28/2015 12:41:18 PM
                    No. _____________________          Accepted 11/2/2015 11:09:00 AM
                                                                        ABEL ACOSTA
                                                                                CLERK
IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN
                     Nicholas Troy Bogert II
                            Appellant

                                 v.
 November 2, 2015
                       The State of Texas
                            Appellee

On Appeal from 272nd District Court of Brazos County in Case
   No. 13-05578-CRF-272, the Hon. Travis B. Bryan, Judge
Presiding and the Opinion of the Tenth Court of Appeals in Case
        No. 10-14-00305-CR, Delivered October 8, 2015.


   Motion for Extension of Time to Retain Counsel
   Or File Pro Se Petition of Discretionary Review


TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

     COME NOW, David A. Schulman, the undersigned attorney

of record for Appellant, Nicholas Troy Bogert II, and respectfully

file this “Motion for Extension of Time to Retain Counsel or File Pro

Se Petition of Discretionary Review,” asking that the Court grant

a sixty (60) day extension of time in which the Appellant may

either retain the undersigned or other counsel or may file a pro se

petition for discretionary review, and would show the Court as

follows:
                      Procedural History
    Appellant was charged by indictment with the offense of

aggravated robbery. On his plea of guilty, he was convicted in said

cause and was sentenced by a jury to seventeen (17) years in

prison. Notice of Appeal was timely given on September 12, 2014.

The Court of Appeals opinion from which review may be sought

was delivered by the Tenth Court of Appeals for Texas at Waco, in

Case No. 10-14-00305-CR, which was delivered on October 8,

2015. Petition for discretionary review is timely if filed with the

Clerk of the Court or properly addressed and post-marked on or

before November 9, 2015.

          Reason Extension Should Be Granted
    The undersigned counsel has mailed, as required by Rule 48,

Tex.R.App.Pro., a copy of the opinion of the Court below to

Appellant. The undersigned’s Rule 48 letter was not timely mailed

to Appellant, and the undersigned believes there is a possibility

Appellant may choose to file a petition for discretionary review.

The undersigned, however, will not be representing Appellant after

the filing of this motion. Thus, Appellant may wish to hire a

different attorney to file a petition for discretionary review (PDR),

or file a pro se PDR.       In either case, either Appellant or
replacement counsel will have to obtain and review the record in

order to prepare and file a PDR. The undersigned believes that

there is insufficient time between now and November 9, 2015, to

accomplish    those   goals.    Consequently,   the   undersigned

respectfully requests that the Court grant Appellant additional

time.

                               Prayer
    WHEREFORE, PREMISES CONSIDERED, Movant respectfully

prays that this Honorable Court will grant Appellant an additional

thirty (30) day extension of time, until Monday, December 7, 2015,

or such time as set by the Court, in which to retain an attorney to

file a PDR or file a pro se PDR.     The undersigned will notify

Appellant of the Court’s decision.

                       Respectfully submitted,


                       ____________________________________
                       David A. Schulman
                       Attorney at Law
                       1801 East 51st Street, Suite 365474
                       Austin, Texas 78723
                       Tel. 512-474-4747
                       Fax: 512-532-6282
                       eMail: zdrdavida@davidschulman.com
                       State Bar Card No. 17833400
                       Attorney for Appellant
             Certificate of Compliance and Delivery

      This is to certify that: (1) this document, created using

WordPerfect X7 software, contains 506 words, excluding those items

permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies with Rules 9.4

(i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on October 28, 2015, a true

and correct copy of the above and foregoing “Motion for Extension of Time

to Retain Counsel or File Pro Se Petition of Discretionary Review” was

transmitted via the eService function on the State’s eFiling portal, to

Douglas Howell III (dhowell@co.brazos.tx.us), counsel of record for the State

of   Texas    and   Lisa   McMinn   (lisa.mcminn@spa.state.tx.us),    State’s

Prosecuting Attorney.




                                 _______________________________________
                                 David A. Schulman